DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group I (claims 1-3, 5, 7-10) in the reply filed on 12/13/2021 is acknowledged.  The traversal is on the ground(s) that “The Office Action indicated that Group Land Group U lack unity of invention because even though the inventions of these groups require the technical feature of severing at least some leads of the display panel by using a second laser beam at a position on the display panel between the conductive connectors and the cutting edge of the display panel, the at least some leads being short-circuited leads, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Feng (CN 10143592341, “Feng”).
in response, claim 1 has been amended, and now recites in-part that severing at least some leads of the display panel by using a second laser beam at a position on the display panel between the conductive connectors and the cutting edge of the display panel, the at least some leads being short-circuited leads: wherein a cutting direction of the second laser beam is perpendicular to an extending direction of the leads. At a minimum, Feng fails to disclose or suggest the foregoing elements of amended claim 1.
First, the Office Action contends that Feng teaches severing at least some leads of the display panel by using a second laser beam at a position on the display panel between the conductive connectors and the cutting edge of the display panel, the at least some leads being short- circuited lead (abstract, paragraph 0012, 0024). Applicants respectfully disagree with this conclusion.
As recited in paragraph 2 on page 5 of Feng, the short-circuited signal leads 33 are severed by using a laser beam at both ends D1 and D2 outside of the coating range of the frame sealing adhesive layer 28. And as shown in Figure 4 of Feng, the severing position of the signal leads 33 is Located between the signal terminals CO and the display area, i.e., on the side of the signal terminals CO away from the cutting edge.
in contrast, in the present application, the severing position of the leads 20 is located between the conductive connectors 10) and the cutting edge of the display panel 101. So, Feng does not disclose or teach the severing position of the leads in the present application.
Second, as shown in Fig. 4 of Feng, the severing points D1, D2 of a laser beam are located on the same signal lead 33. Based on this, the cutting direction of the laser beam is along an extension direction of the signal leads 33.
In contrast, in the present application, the cutting direction of the second laser beam (shown by the dotted line in Fig. 5 of the present application) 1s perpendicular to an extending direction of the leads 20. As such, the cutting direction of the laser beam of Feng is different from the cutting direction of the second laser beam of the present application. Feng does not teach or suggest the cutting direction of the laser beam is perpendicular to an extension direction of the signal leads 33.
In addition, in the present application, the leads are severed by using the second laser beam along the direction perpendicular to the extending direction of the leads. As a result, the adjacent leads 20 that are welded together and short-circuited after the cutting by the first laser beam are separated, which reduces the degree of poor display due to the short circuits of the leads 20 at the edge of the display panel 101, and improves the product yield of the display panel formed after cutting. The foregoing makes clear that Feng does not disclose the above technical scheme of the present application, and also fails to achieve the beneficial effect achieved by the present application.”  
This is not found persuasive because Feng teaches serving at least some leads (33) of the display panel by using a laser beam at a position (D1 and/or D2) on the display panel between the conductive connectors (27) and the cutting edge (vertical edge in Fig 5).  Feng further discloses the cutting direction (arrow direction of D1 and/or D2) is perpendicular to an extending direction of the leads (33).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

5.	Claims 1, 5, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 106914707 A), English translation via https://worldwide.espacenet.com/publicationDetails/description?CC=CN&NR=106914707A&KC=A&FT=D&ND=3&date=20170704&DB=EPODOC&locale=en_EP in view of Feng (CN 101435923 A)
Regarding to claim 1, Liu discloses a cutting method for a display panel comprising:
Cutting a display motherboard to be cut into a plurality of separate display panels by using the first laser beam, wherein the display panels each include a plurality of leads dispose between conductive connectors and a cutting edge of the display panel formed after cutting by the first laser beam (paragraph 0011-0039).
Regarding to claim 1, Liu fails to disclose severing at least some leads of the display panel by using a second laser beam at position on the display panel between the conductive connectors and the cutting edge of the display panel, the at least some leads being short-circuit lead, wherein a cutting direction of the second laser beam is perpendicular to an extending direction of the lead.  Feng discloses severing at least some leads of the display panel by using a second laser beam at position on the display panel between the conductive connectors and the cutting edge of the display panel, the at least some leads being short-circuit lead, wherein a cutting direction (direction of arrow D1 or D2) of the second laser beam is perpendicular to an extending direction of the lead.  It would have been obvious to one of ordinary skill in the art, 
Regarding to claim 5, Liu discloses cutting the display motherboard to be cut into a plurality of separate display panels along cutting paths on the display motherboard by using the first laser beam (See abstract, paragraph 0037-61).
Regarding to claim 7, Feng discloses a cutting depth of the second laser beam is equal to a thickness of the leads (33) and is less than a sum of the thickness of the leads (33) and thickness of the base film layer (23) on which the conductive connectors (27) and the leads (33) are formed (See Fig 5).
Regarding to claim 10, Liu discloses the display motherboard to be cut is flexible display motherboard, and the plurality of the separate display panels are flexible display panel (abstract, paragraph 0036-0066).

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 106914707 A), English translation via https://worldwide.espacenet.com/publicationDetails/description?CC=CN&NR=106914707A&KC=A&FT=D&ND=3&date=20170704&DB=EPODOC&locale=en_EP in view of Feng (CN  as applied to claims 1, 5, 7, 10 above, and further in view of Zhang (US 2013/0193617 A1).
Regarding to claim 2, Liu and Feng fail to discloses the energy of the second laser beam is less than energy of the first laser beam.  However, both Liu and Feng teaches to use laser beam.  Zhang teaches to use plurality of pulse laser beam wherein second laser energy (power level at 0.2 a.u) is less than energy of the first laser beam (power level at 1 a.u; Note: 0.2 < 1; See Fig 7B, paragraph 0035).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Liu and Feng in view of Zhang by perform routine experiments to obtain optimal power level for the laser beam because it has been held that determination of workable range is not considered inventive.

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 106914707 A), English translation via https://worldwide.espacenet.com/publicationDetails/description?CC=CN&NR=106914707A&KC=A&FT=D&ND=3&date=20170704&DB=EPODOC&locale=en_EP in view of Feng (CN 101435923 A) as applied to claims 1, 5, 7, 10 above, and further in view of McMullen et al. (US 2016/0338204 A1).
Regarding to claim 3, Liu and Feng fail to disclose severing all the leads by using the second laser beam at the position on the display panel between the conductive connectors and the cutting edge of the display panel, wherein the severing positions of all the leads are on the same straight line.  However, Feng clearly teaches severing at least one lead (33) by using the .

8.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 106914707 A), English translation via https://worldwide.espacenet.com/publicationDetails/description?CC=CN&NR=106914707A&KC=A&FT=D&ND=3&date=20170704&DB=EPODOC&locale=en_EP in view of Feng (CN 101435923 A) as applied to claims 1, 5, 7, 10 above, and further in view of Bowden et al. (US 2019/0144325 A1)
Regarding to claim 8, Liu and Feng fail to disclose the second laser beam is a pulse laser beam.  Regarding to claim 9, Liu and Feng fail to disclose the pulsed laser beam is a picosecond pulsed laser beam, a green laser beam or ultraviolet laser beam.  However, both Liu and Feng clearly teach to use laser beam.  Bowden teaches to use pulsed picosecond laser beam or 

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713